 342 NLRB No. 14  
Arrow Die Cutting, Inc. 
and Manufacturing Produc-
tion & Service Workers Union, Local 24. Cases 
13ŒCAŒ41379Œ1 and 13ŒCAŒ41415Œ1 
June 24, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the consolidated
 complaint.  Upon a charge 
and a first amended charge filed by the Union in Case 
13ŒCAŒ41379Œ1 on October 6,
 2003 and December 8, 
2003, respectively, and a charge and a first amended 
charge filed in Case 13ŒCAŒ41415Œ1 on October 16, 
2003 and December 8, 2003, respectively, the General 

Counsel issued the 
consolidated comp
laint on December 
19, 2003, against Arrow Die Cutting, Inc., the Respon-
dent, alleging that it has violated Section 8(a)(1) and (5) 

of the Act.  The Respondent failed to file an answer.   
On April 12, 2004, the General Counsel filed a Motion 
for Default Judgment with the Board.  On April 15, 

2004, the Board issued an or
der transferring the proceed-
ing to the Board and a Notice to Show Cause why the 
motion should not be granted.  The Respondent filed no 

response.  The allegations in the motion are therefore 
undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the consolidated complaint affirma-
tively stated that unless an answer was filed, all the alle-

gations in the complaint would be considered admitted.  
Further, the undisputed allegations in the General Coun-
sel™s motion disclose that the Region, by letter dated 

March 23, 2004, notified the Respondent that unless an 
answer was filed within 10 days of the date of the letter, 
a motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation, 
with an office and place of business in Broadview, Illi-
nois, has been engaged in the business of manufacturing 
corrugated cardboard displays.   
During the past fiscal year, a representative period, the 
Respondent sold and shipped from its Broadview, Illinois 

facility products, goods and materials valued in excess of 
$50,000 to an enterprise located within the State of Illi-
nois and that enterprise sold and shipped these goods 

directly to points outside the State of Illinois.  
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that Manufacturing Production & Ser-
vice Workers Union, Local 24, is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times Raymond J. Fisher III held the 
position of vice president and has been an agent of the 
Respondent within the meaning of Section 2(13) of the 
Act. The following employees of the Respondent constitute 
a unit appropriate for the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act: 
 All production and maintenance employees of this 

company, excluding office and plant clerical employ-

ees, professional, technical, supervisors and guards, as 
defined in the Act, and employees belonging to other 
Unions that have collective-bargaining contracts with 

this company. 
 Since on or before October 1993, and at all material 
times, the Union has been th
e designated exclusive col-
lective-bargaining representative of the unit and since 
then the Union has been recognized as the representative 
by the Respondent.  This recognition has been embodied 
in successive collective-bargaining agreements, the most 

recent of which is effective 
from December 1, 2000 to 
November 30, 2003 (the Agreement). 
At all times since at least October 1993, based on Sec-
tion 9(a) of the Act, the Un
ion has been the exclusive 
collective-bargaining representative of the unit. 
About September 1, 2003, the Union, by letter, re-
quested that the Respondent 
bargain collectively with the 
Union as the exclusive collective-bargaining representa-
tive of the unit. 
Since about October 2, 2003, the Respondent, by Ray 
Fisher, has failed and refused to bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the unit. 
The Agreement covers terms and conditions of em-
ployment of the unit, and was to remain in effect until 

November 30, 2003, or for consecutive 1-year periods 
thereafter unless either party gave written notice of its 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 desire to terminate or m
odify the agreement 60 days 
prior to the expiration of the Agreement. 
Since on or about April 20, 2003, the Respondent, by 
Ray Fisher, has failed to continue in effect all the terms 

and conditions of the Agreement described above by, 
inter alia, failing to pay employees wages as required, 
failing to provide paid vacation benefits, failing to make 

required contributions to the health and welfare fund, 
failing to make required contributions to the pension 
fund, and failing to remit union dues payments to the 

Union.     
The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment of the unit and 
are mandatory subjects for the purposes of collective 
bargaining. 
The Respondent engaged in the conduct described 
above without the Union™s consent. 
By this conduct, the Respondent has failed and refused 
to bargain collectively and in good faith with the Union 
as the exclusive collective-ba
rgaining representative of 
the unit employees, and has thereby engaged in unfair 

labor practices affecting co
mmerce within the meaning 
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act.1                                                           
 1 The complaint, which issued on December 19, 2003, alleges that 
the parties™ Agreement ﬁwas to rema
in in effect until November 30, 
2003, or for consecutive one-year periods thereafter unless either party 
gave written notice of its desire to te
rminate or modify the agreement.ﬂ  
This language suggests, but does not specifically allege, that the con-
tract is still in effect.  We note that, under existing Board law, postcon-
tract expiration, there is no obligati
on to abide by the terms of a con-
tractual dues-checkoff provision and 
failure to do so does not violate 
Sec. 8(a)(5).  
Hacienda Resort Hotel & Casino
, 331 NLRB 665, 666Œ
667 (2000), vacated and remanded sub nom. 
Local Joint Executive 
Board of Las Vegas, Culinary Workers Local 226 v. NLRB
, 309 F.3d 
578 (9th Cir. 2002).  However, if an
 employer continues to deduct dues 
after the expiration of a contract and keeps those sums for itself, it may 

independently violate Sec. 8(a)(1).  See 
Talaco Communications, Inc., 
321 NLRB 762, 763 (1996).  Here, the complaint alleges that the Re-
spondent has failed to remit union dues payments to the Union, which 

suggests that the Respondent actually
 made the dues deductions.  See 
Kane Systems Corp
., 315 NLRB 355, 356Œ357 (1994) (Board read 
complaint allegation of failure to 
remit dues to the union as meaning 
that the respondent failed ﬁto remit 
to the Union dues that were de-
ducted from the pay of unit employees pursuant to valid dues-checkoff 
authorizationsﬂ).  There is no alle
gation that the Agreement has ex-
pired, or that the Respondent™s 
conduct constituted an independent 
violation of Sec. 8(a)(1).   We ther
efore find that the complaint is alleg-
ing that the contract is still in effect and that the Respondent violated 
the Act by failing to remit to the 
Union, in accordance with the dues-
checkoff provision, dues payments 
deducted pursuant to valid dues-
checkoff authorizations.  Contrast 
Advanced Telephonics, 
341 NLRB 
No. 40 (2004) (on its face complaint a
lleged that contract had expired 
and that respondent ceased remitting to the union dues payments de-
ducted from employee paychecks).  
CONCLUSION OF 
LAW By failing, since about October 2, 2003, to bargain 
with the Union as the excl
usive collective-bargaining 
representative of the unit, and by failing, since about 

April 20, 2003, to continue in effect all the terms and 
conditions of the Agreement by, inter alia, failing to pay 
employees wages as required, provide paid vacation 

benefits, make required contributions to the health and 
welfare fund and pension fund, and remit to the Union 
dues payments deducted pursuant to valid checkoff au-

thorizations prior to the expiration of the Agreement, the 
Respondent has failed and refused to bargain collectively 
and in good faith with the Union as the exclusive collec-
tive-bargaining representative of the unit employees, and 
has thereby engaged in unfair labor practices affecting 

commerce within the meaning 
of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act.  
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) by, since about October 2, 2003, failing and re-

fusing to bargain with the Union as the exclusive collec-
tive-bargaining representative of
 the unit, and since about 
April 20, 2003, failing to continue in effect all of the 

terms and conditions of the December 1, 2000 to No-
vember 30, 2003 collective-
bargaining agreement by 
failing to pay employees wages, provide paid vacation 

benefits, and make required contributions to the health 
and welfare and pension funds, we shall order the Re-
spondent to bargain with the 
Union as the exclusive col-
lective-bargaining represen
tative of the unit employees, 
and to make whole its unit employees for any loss of 

earnings and other benefits they have suffered as a result 
of the Respondent™s unlawful conduct, in the manner set 
forth in 
Ogle Protection Service
, 183 NLRB 682 (1970), 
enfd. 444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987).  
In addition, we shall order the Respondent to make all 
contractually-required benefit fund contributions that 
have not been made since April 20, 2003, including any 

additional amounts due the 
funds in accordance with 
Merryweather Optical Co
., 240 NLRB 1213, 1216 fn. 6 
(1979).  The Respondent sha
ll also reimburse unit em-
ployees for any expenses ensuing from its failure to 
make the required contributions, as set forth in 
Kraft 
 ARROW DIE CUTTING INC
. 3Plumbing & Heating
, 252 NLRB 891 fn. 2 (1980), enfd. 
661 F.2d 940 (9th Cir. 1981).
2   Finally, having found that the Respondent violated 
Section 8(a)(5) and (1) by failing to remit union dues 

payments to the Union as required by the collective-
bargaining agreement, we shall order the Respondent to 
remit to the Union dues payments deducted pursuant to 

valid checkoff authorizations prior to the expiration of 
the Agreement, with inte
rest as prescribed in 
New Hori-
zons for the Retarded
, supra.   
ORDER The National Labor Relations Board orders that the 
Respondent, Arrow Die Cutting, Inc., Broadview, Illi-
nois, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 

(a) Failing and refusing to bargain collectively and in 
good faith with Manufacturing Production & Service 
Workers Union, Local 24, as
 the exclusive collective-
bargaining representative of 
the employees in the follow-
ing unit: 
 All production and maintenance employees of this 

company, excluding office and plant clerical employ-
ees, professional, technical, supervisors and guards, as 

defined in the Act, and employees belonging to other 
Unions that have collective-bargaining contracts with 
this company. 
 (b) Failing and refusing to continue in effect all of the 
terms and conditions of the December 1, 2000 to No-

vember 30, 2003 collective-
bargaining agreement by 
failing to pay employees wages, provide paid vacation 
benefits, make required contributions to the health and 
welfare fund and pension fund, and remit to the Union 
dues payments that were deducted pursuant to valid 

checkoff authorizations prior to the expiration of the 
Agreement.  
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
collective-bargaining repres
entative of the unit employ-
ees on terms and conditions of employment and, if an 
                                                          
 2 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fu
nd in lieu of the Respondent™s delin-
quent contributions during the period of the delinquency, the Respon-
dent will reimburse the employee, but the amount of such reimburse-

ment will constitute a setoff to the amount that the Respondent other-
wise owes the fund. 
understanding is reached, em
body the understanding in a 
signed agreement. 
(b) Make whole the unit employees for any loss of 
earnings and other benefits they may have suffered as a 

result of its refusal since April 20, 2003, to continue in 
effect all of the terms and conditions of the collective-
bargaining agreement, with interest, as set forth in the 

remedy section of this decision. 
(c) Make all contractually-required health and welfare 
and pension fund contributions that have not been made 

since April 20, 2003, including any additional amounts 
due the funds, and reimburse unit employees for any ex-
penses ensuing from its failure to make the required 
payments, with interest, as set forth in the remedy section 
of this decision. 
(d) Remit to the Union dues payments deducted pursu-
ant to valid checkoff authorizations prior to the expira-
tion of the collective-bargaining agreement that have not 

been remitted since April 20, 2003, with interest, as set 
forth in the remedy section of this decision. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Broadview, Illinoi
s, copies of the attached 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 13, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since April 20, 2003. 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 4 (g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-

ply. 
 CHAIRMAN BATTISTA
, dissenting in part.  
I would not grant summary judgment with respect to 
the  alleged failure to remit union dues. 
The complaint alleges the existence of a contract until 
November 30, 2003.  Further, although the complaint is 
unclear in this respect, my colleagues construe the com-
plaint to allege that the contract continued after that date.  
The complaint also alleges that the Respondent failed to 
adhere to the contract.  I assume arguendo that my col-

leagues are correct in these respects.  Thus, the com-
plaint, coupled with admission through nonanswer, 
yields the fact that the Respondent failed to adhere to the 

contract at all relevant time
s.  Of course, this would 
mean that the Respondent did not deduct the Union dues.  
And yet, my colleagues™ finding of a violation is based 

on the asserted fact that the Respondent 
did deduct the 
dues. 
Concededly, the complaint could be read to allege that 
the Respondent adhered to some of the terms of the con-
tract, but did not adhere to others.  Under this view, the 
Respondent deducted the union dues and failed to remit 

them to the Union.  However, the complaint allegation is 
far from clear, and there is no express allegation that the 
Respondent adhered to the checkoff clause of the con-

tract. My colleagues rely on 
Kane Systems Corp.
, 315 NLRB 355 (1994).  The case is clearly distinguishable.  
In that case, the complaint 
clearly alleged that the con-
tract was in effect and that 
the employer failed to adhere 
to it.  The employer filed an
 answer which expressly ad-
mitted retention of the moneys, and explained that the 
nonpayments were caused by cash flow shortages.  In 

sum, there was no question but that the employer de-
ducted the money and kept the money for itself.  As dis-
cussed above, that is not the situation here. 
In sum, because of the several ambiguities in the rele-
vant allegations of the complaint, I would not grant 
summary judgment as to these allegations.  However, my 

denial of summary judgment is without prejudice to a 
General Counsel effort to amend the complaint.  The 
amendment would clarify the dates when the contract 

was in effect, the specific co
ntract clauses to which the 
Respondent adhered and those to which it did not adhere, 
and whether the Respondent deducted dues and failed to 

remit same. 
APPENDIX 
NOTICE TO EMPLOYEES
 Posted by Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain with Manufac-
turing Production & Service Workers Union, Local 24, 

as the exclusive collective-ba
rgaining representative of 
the employees in the following unit: 
 All production and maintenance employees of our 

company, excluding office and plant clerical employ-
ees, professional, technical, supervisors and guards, as 

defined in the Act, and employees belonging to other 
Unions that have collective-bargaining contracts with 
us. 
 WE WILL NOT fail and refuse to con
tinue in effect all of 
the terms and conditions of th
e December 1, 2000 to No-
vember 30, 2003 collective-
bargaining agreement by 
failing to pay employees wages, provide paid vacation 
benefits, make required contributions to the health and 
welfare fund and pension fund, and remit to the Union 
dues payments deducted pursuant to valid checkoff au-

thorizations prior to the expiration of the collective-
bargaining agreement.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, on request, bargain with the Union as the 
exclusive collective-bargaining
 representative of the unit 
employees on terms and conditions of employment, and 
reduce to writing any understanding reached, and sign 

the agreement. 
WE WILL make whole the unit employees for any loss 
of earnings and other benefits they may have suffered as 

a result of our refusal since April 20, 2003, to continue in 
effect all of the terms and conditions of the collective-
bargaining agreement, with interest. 
 ARROW DIE CUTTING INC
. 5WE WILL make all contractually-required health and 
welfare and pension fund contributions that have not 
been made since April 20, 2003, including any additional 
amounts due the funds, and 
WE WILL 
reimburse unit em-
ployees for any expenses ensuing from our failure to 
make the required payments, with interest. 
WE WILL
 remit to the Union dues payments deducted 
pursuant to valid checkoff authorizations prior to the 
expiration of the collective-
bargaining agreement that 
have not been remitted since April 20, 2003, with inter-
est. ARROW 
DIE CUTTING
, INC.  